.    -




                 THEATTORNEYGENERAL
                             OF   TEiXAS


  WILL   WILSON
ATTORNEY    GENERAL


                         January 26~,1962



  Honorable Thornton Hardie        Opinion NO. ~-1246
  Chairman, Board of Regents
  The University of Texas          Re:   Whether Article 2654b-1,
  P. 0. Box 92                           Vernon's Civil Statutes,
  El Paso, Texas                         as amended by Acts 56th
                                         Legislature applies to
                                         miiitary service veterans,
                                         otherwise qualified, who
                                         have not been "honorably
                                         discharged" from such
  Dear Mr. Hardie                        military service.
            In a recent opinion request of this office, you
  quote in part from Article 2654b-1, V.C.S. Said Article
  reads in part:
                    "Section 1. The governing boards
              of the several institutions of collegiate
              rank, supported in whole or in part by
              public funds appropriated from the State
              Treasury, are hereby authorized and
              directed to except and exempt all citi-
              zens of Texas, who have resided in Texas
              for a period of not less than twelve (12)
              months prior to the date of registration,
              and VJhO served during the Spanish-American
              and/or during the World War as nurses or
              in the Armed Forces of the United States
              during the World War, and who are honorabl
              dischar ed therefrom and who were -7d
                                                 bona
               egal res dents of this state at the time
              r_-gT
              of entering such service, from the payment
              of all dues, fees and charges whatsoever,
              including fees for correspondence courses;
              . . .' (Emphasis added)
  Your letter then makes the following statements and asks the
  following questions:
                                                          -     .




Honorable Thorton Hardie, page 2   (~-1246)

               "At the time of the first enact-
          ment relating to the exemption of fees
          it was generally understood that there
          was only one type of honorable discharge.
          Over the years the Federal Government
          has modified the types of discharges to
          be issued. Apparently there are many
          relating to the honorable discharge of
          military personnel. These are reflected
          in the list attached to this opinion re-
          quest.
               "Article 2654b-1 was amended in 1959
          by the 56th Legislature, Second Called
          Session, but no reference was made to the
          various types of honorable discharges
          which are issued. In view of the modifi-
          cation by the Federal Government many
          problems have arisen and there is uncer-
          tainty in the meaning of the words
          Ihonorably discharged.'
          question is whether the aP-FE
                                    ove s a u e
          applies only to a discharge using the
          words, 'honorable discharge,' or does
          it also include discharges 'under honor-
          able conditions.' We are informed that
          discharges 'under honorable conditions'
          are given in connection with a number
          of the types listed, and in some instances
          even though moral implications are
          involved. If discharges under honor-
          able conditions are to be recognized,
          are all persons discharged 'under honor-
          able conditions' entitled to the benefits
          of Article 2654b-l? If not, what stand-
          ard is the University to apply in deter-
          mining those eligible and what is the
          extent of the University's obligation to
          investigate the facts and reasons behind
          each such discharge?" (Emphasis added)
          When construing technical words of a particular
art, trade or subject matter which are contained in a Texas
statute, it is necessary to give such words the meaning which
they are given by the experts of the particular art, trade,
or subject matter. Article 10, Subdivision 1, Revised Civil
Statutes of Texas, 1925. As a consequence, it is proper to
  .   -




Honorable Thornton Hardie, page 3 (~~-1246)


consider the meaning attaching to such words of art at the
time of the passage of the original act as well as at the
time of passage of amendments to said act employing such
words. In the instant case the words in question are
"honorably discharged."
          Article 2654b-1 was first enacted in 1933 by Acts
43rd Leg., 1933, 1st C.S., Ch. 6, p. 10 and Section 1 thereo:f
provided for free tuition for Spanish-American War and World
War I veterans who are "honorably discharged" from such mili-
tary service.
          In 1343 by Acts 48th Leg. 1943, Ch. 337, p. 568,
Section 3 was added to said article so as to extend free
tuition to veterans of World War II who are "honorably dis-
charged" from the military service.

          In 1953 by Acts 53rd Leg., 1953, Ch. 55, P. 75,
the benefits of Section 1 of Article 2654b-1 were extended
to include Korean ;!arveterans. This extension of benefits
was made by a reference to Section 1.
          During the period from 1917, 1913 to 1959, the
United States Army employed two administrative discharges -
the "H-,norableDischarge" and the so-called "Blue Discharge" -
and one discharge by Court-Martial - the "Dishonorable Dis-
chare ." The United States Navy employed similar types of
discharges plus one additional type of discharge by Court-
Martial - the "Bad Conduct Discharge."
          A review of the United States' Military Services
regulations regarding separation from military service from
the period of 1918 to 1959 and the discharge certificates
issued thereunder, reveals that an "Honorable Discharge" is
a categoric term or phrase applied to a specific type or
kind of discharge. It is not a generic term applying to
discharges that are other than "Dishonorable Discharges."
Likevlise,one who has received an Honorable Discharge Certifi-
cate upon separation from the military service during this
period has been "Honorably Discharged' from the military ser-
vices under regulations pertaining to the "Honorable Discharge."
All Honorable Discharge Certificates have employed therein
the phrase "This is to Certify that John Doe vJasHONORABLY
DISCHARGED from the . . . ."
                                                           -      1




Honorable Thornton Hardie, page 4 (w-1246)


          On January 14, 1959, as authorized by Title 10,
U.S.C.A., the Department of Defense of the United States of
America issued Directive No. 1332.14 which required the
defense subdepartments within 90 days after said directive's
issuance to standardize discharges from their respective
military services so as to conform to Directive No. 1332.14.
This directive provided for three categories of administrative
discharges - "Honorable Discharge," "General Discharge" and
"Undesirable Discharge," and two court-martial discharges -
"Dishonorable Discharge" and "Bad Conduct Discharge."
          It should again be emphasized that under Directive
No. 1332.14 the "Honorable Discharge" remained a specific
category or type of discharge. So you are in error in your
opinion request when you state that over the years the
Federal Government has modified the discharges from the
military service so that there are now many types of dis-
charges "relating to the honorable discharge of military
personnel." There is still but one type or category of
"Honorable Discharge" from the military service of the
United States.
          In July of 1959, the Legislature of the State of
Texas re-enacted Section 1 of Article 2654b-1 in substa;t?;;lly
the same form as it existed before such re-enactment.
56th Leg. 1959, 2nd C.S., Ch. 12, p. 99. Said re-enactment
again stated that the benefit of free tuition was to apply
to veterans who are "Honorably Discharged" from the military
service of the United States. By this action the Legislature
clearly manifested its intent to apply the same meaning to
the phrase "Honorably Discharged," as was applied to it by
the Department of Defense when Directive No. 1332.14 was
issued, and to have this meaning apply to those war veterans
discharged from military service after the 1959 statutory
amendment.
          You are therefore informed, in answer to your first
question, that Article 2654b-1 applies only to an "Honorable
Discharge" and does not apply to any other categories of
discharges issued administratively from the military services
of the United States or issued by court-martial from the mili-
tary services of the United States.
  .




Honorable Thornton Hardle, page   5 (~-1246)

                            SUMMARY


                 Article 2654b-1, V.C.S., applies
            only to veterans of the Spanish-American
            War, World War I, World War II and the
            Korean War who have been granted an
            "HONORABIZ DISCHARGE" from the military
            services of the United States.

                                Yours very truly,
                                WILL WILSON
                                Attorney General of Texas
                                         ’

                                   zQ+f@-,f /-
                                BYMilton                       a
                                         Richardson
                                  Assistant Attorney General

MR:afg
APPROVED:
OPINION COMMITTEE
Ho:rardW. Mays, Chairman
Iola Wilcox
Gordon Zuber
W. 0. Shultz
FiEVIEWEDFOR THE ATTORNEY GENERAL
BY: Houghton Brownlee, Jr.